Reinstate; Strike Brief; Order filed June 7, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-22-00300-CV
                                   ____________

                      MICHAEL A. POWELL, Appellant

                                        V.

JENNY HODGKINS, EXECUTIVE DIRECTOR, STATE BAR OF TEXAS,
                          Appellee


                             On Appeal from the
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-21-001728

                                     ORDER

      This is an interlocutory appeal from an order signed January 6, 2022. The
trial court has signed an order in accordance with Texas Rule of Civil Procedure
306a finding appellant first received actual notice of the final judgment on March
2, 2022. The notice of appeal was therefore due March 22, 2022. See Tex. R. App.
P. 26.1 (b). Appellant timely filed the notice of appeal on March 7, 2022. The
appeal is ordered reinstated.

      On April 26, 2022, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails to comply with the rules in that
it fails to contain appropriate citations to authorities and to the record. See Tex. R.
App. P. 38.1 (i).

        Accordingly, we order appellant’s brief filed April 26, 2022, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within sixty (60) days from the date of this order. See Tex. R. App. P.
38.1.

        If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                   PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Wilson.